Citation Nr: 1129090	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, as secondary to the service-connected disability of lumbrosacral strain; lumbar stenosis, degenerative disc disease; degenerative joint disease, mild chronic compression of disc L4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The competent and probative medical evidence of record demonstrates objective findings of right lower extremity radiculopathy, which is evidence of moderate incomplete paralysis.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.1 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet App. 589, 592 (1995).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in the present case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115).

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement, when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.

"'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapsed of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve.'"  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is "mild" incomplete paralysis.  The criterion for 20 percent is "moderate" incomplete paralysis and 40 percent when "moderately severe" incomplete paralysis.  When severe with marked muscular atrophy, a 60 percent rating is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).

Note that the maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.

History

The Veteran's service-connected lumbrosacral strain; lumbar stenosis, degenerative disc disease; degenerative joint disease, mild chronic compression of disc L4 and left ankle avulsion fracture residuals are currently rated as 40 percent and 10 percent disabling, respectively.  A September 2009 rating decision granted the Veteran service connection for his right lower extremity radiculopathy as secondary to his service-connected lumbrosacral strain disability and assigned an initial rating of 10 percent, effective November 13, 2008.  The Veteran's combine rating is currently at 50 percent and the Veteran seeks a rating in excess of 10 percent for his right lower extremity radiculopathy.

In an October 2008 VA treatment record the Veteran complained of low back pain and numbness radiating down his right leg.  The Veteran also stated that being still makes his low back worse and that this pain has interfered walking ability, his ability to do house work or work outside the home and sleep.  A magnetic resonance image (MRI) taken of the Veteran's back revealed diffuse lumbar degenerative disc disease and degenerative joint disease with loose fragment at disc levels L2-L3 and moderate canal stenosis.  Based on the MRI results, the Veteran was diagnosed with symptomatic degenerative disc disease of the lumbar spine mainly manifested by right leg pain and extruded disc fragment on the right side at disc levels L2-L3.

A December 2008 VA treatment record also reveals that the Veteran complained of sharp low back pain and numbness from his right knee cap up his thigh.  It was also noted that it appeared the Veteran was losing muscle mass as well.  The Veteran complained of the pain being its worst during the early morning and that being still makes the pain worse.  The Veteran stated his low back pain and right extremity numbness negative affects his activities of daily living in that these conditions interfere with his ability to sleep, walk and do housework both inside and outside his home.

In a January 2009 VA examination, the Veteran complained of constant pain radiating down his right posterior buttock that also wrapped around the lateral and anterior portions of his right thigh to the top portion of his right knee.  The Veteran described the pain as "shooting" and like "needles and pulling sensation."  The Veteran stated any physical activity and prolonged walking without a cane aggravates this condition and that his activities of daily living are severely limited.

A neurological examination of the Veteran's lower extremities revealed normal motor function with the exception of a four out of five score for right hip flexion, which was presumed by the VA examiner to be due to diminished effort related to the Veteran's back pain.  The VA examiner also noted there was some give-away weakness intermittently of other areas of the right lower extremity.  A test of the Veteran's sensory function revealed diminished feeling in the right anterior thigh from the anterior groin to the proximal area of the patella as well as diminished feeling in the right distal lateral anterior thigh.  The Veteran's scored a two out of four on his reflex test at the knees and ankles.  The October 2008 MRI report revealed disc extrusion and free fragment at disc levels L2-L3 on the right, post-operative changes at disc levels L3-L4 and spinal canal stenosis at disc levels L3-L4 and L4-L5.


 After reviewing the October 2008 MRI report in addition to the results of the above physical examination, the VA examiner diagnosed the Veteran with lumbar spine strain, spinal stenosis, degenerative disc disease, degenerative joint disease, mild chronic compression at disc level L4 estimated at five to eight percent, foraminal stenosis at some disc levels, post-operative changes due to surgery for disc disease, disc extrusion and free fragment at disc levels L2-L3 on the right with residual scar and residual pain in the low back and right lower extremity.  The VA examiner further commented that the Veteran's symptoms and signs of the right lower extremity appeared to be in the territory of disc levels L2-L3 on the right side and that his physical examination was consistent with possible right lower extremity radiculopathy or neuropathy of disc levels L2-L3 on the right side.  In order to confirm this diagnosis, the VA examiner recommended that the Veteran's primary care physician order an electromyograph or a nerve conduction study in the future.  The VA examiner opined that it was as least as likely as not that the Veteran's current lumbar spine condition with varying types of lower extremity radicular symptoms had their onset during his military service.

A March 2010 VA treatment record indicates the Veteran was treated for an acute flare-up of low back pain with increased pain/dysesthesias in the anterior right leg.  The Veteran reported feeling locked, with considerable muscle spasm and experienced a great deal of difficulty walking.  The Veteran was diagnosed with an acute flare-up of chronic discogenic low back pain with right leg radiculopathy.

Analysis

The Veteran contends that based on the medical evidence in the record, he is entitled to a higher evaluation for his lower right extremity radiculopathy.

As stated above, peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement, when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is "mild" incomplete paralysis.  The criterion for 20 percent is "moderate" incomplete paralysis and 40 percent when "moderately severe" incomplete paralysis.  When severe with marked muscular atrophy, a 60 percent rating is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).  The maximum rating for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.

After a full review of the record, including the aforementioned medical evidence and contentions of the Veteran, the Board concludes that the Veteran is entitled to a 20 percent rating (moderate incomplete paralysis) for his lower right extremity radiculopathy.

In cases where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In the January 2009 VA examination, the Veteran's claims of "constant" pain radiating down his right posterior buttock, which wrapped around the lateral and anterior portions of his right thigh to the top portion of his right knee were corroborated by a neurological examination of the Veteran's right lower extremity, which revealed intermittent give-away weakness and diminished feeling in the right anterior thigh from the anterior groin to the proximal area of the patella as well as diminished feeling in the right distal lateral anterior thigh.  Furthermore, the Veteran also scored a two out of four on his reflex test at the knees and ankles.  Lastly, the December 2008 VA treatment record also indicates the Veteran is losing muscle mass in his lower right extremity.  Accordingly, based on the January 2009 VA examination report and December 2008 VA treatment record, the Veteran's disability picture more nearly approximates the criteria for the 20 percent, or moderate incomplete paralysis, rating rather than the 10 percent, or mild incomplete paralysis, rating.

Notwithstanding the foregoing, the Veteran's disability picture does not nearly approximate the criteria for moderately severe incomplete paralysis in that the evidence fails to reveal organic changes to the sciatic nerve, severe loss of reflexes, severe sensory disturbance and/or muscle atrophy.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court went on to state that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Thus, to deny a claim on its merits, the preponderance of the evidence must be against the claim.  Since the evidence in this case is at least in equipoise, the benefit of the doubt doctrine is applicable and the Veteran prevails.  Therefore, a 20 percent rating, and no more, is granted to the Veteran for his lower right extremity radiculopathy.

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's right lower extremity radiculopathy.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly contemplates regulation of activities).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected right lower extremity radiculopathy disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his service connection claim for right lower extremity radiculopathy by letter in August 2009.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board also finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his right lower extremity radiculopathy in the June 2010 Statement of the Case.  This notification shows that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has been represented by a Veteran's Service Organization during this appeal process and have had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described to what extent his right lower extremity radiculopathy disability impacted his daily activities in his VA examination and his VA treatment records.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the lower right extremity radiculopathy disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records, VA examination records, VA treatment records and private medical records.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an initial rating of 20 percent, but no more, for right lower extremity radiculopathy, as secondary to the service-connected disability of lumbrosacral strain; lumbar stenosis, degenerative disc disease; degenerative joint disease, mild chronic compression of disc L4 is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


